We have read with care the record in this case, and with much interest the very appealing argument of appellant's counsel. We are convinced that this old man, who is affectionately known as "Uncle Tom," was the agent of others in this infraction of the criminal laws of his state, and, if the court had not given to defendant every consideration to which he was entitled, this court would promptly correct the error. But, alack and alas, the defendant has had a fair trial according to the forms of law, and must serve the sentence imposed by the court, despite the many physical disabilities enumerated in the judgment.
We note the reluctance of the defendant to begin this sentence, and the expressed hope that he may die before this court has passed upon his case. This feeling is doubtless due to the love of freedom inbred in the child of the mountains. In his poverty and with all his physical ills, he prefers to live among *Page 647 
his hills and rocks and dales, breathing the air of liberty, rather than to be sent by his state to Kilby, where he will have a room with running water, clean clothes, and a bath three times a week, hospital care, with medical services, free medicine, and nurse's attention, and at the end of one year a new suit of clothes and a ticket back home. Is it love of freedom, or ignorance? This court does not know, but the judgment must be affirmed.
Affirmed.